    8:20-cr-00333-BCB-SMB Doc # 38 Filed: 12/22/20 Page 1 of 2 - Page ID # 95




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR333

         vs.
                                                                              ORDER
THOMAS HOLBERT, DALONTE FOARD,
and GLENN WHITNEY,

                         Defendants.


        This matter is before the court on the request of the government to declare this case as complex
and to adjust the discovery and pretrial motions deadline during the arraignment on December 22,
2020. The defendants agreed to the request. The court finds from the representations by counsel for
the parties that this case is so unusual and so complex due to the nature of the prosecution, the existence
of novel questions of fact and law, and the amount of discovery, it would be unreasonable to expect
adequate preparation for pretrial proceedings or for the trial within the time limits established by the
Speedy Trial Act. See 18 U.S.C. ' 3161(h)(7)(B)(ii).
        IT IS ORDERED:
         1.     The parties shall have to on or before January 19, 2021 in which to complete
 discovery and shall have to on or before February 16, 2021, in which to file pretrial motions in
 accordance with the progression order.
         2.     The ends of justice have been served by granting such request and outweigh the
 interests of the public and the defendants in a speedy trial. The additional time arising as a result
 of the granting of the motion, i.e., from today’s date, through February 16, 2021, shall be
 deemed excludable time in any computation of time under the requirement of the Speedy Trial
 Act for the reason counsel require additional time to adequately prepare the case, taking into
 consideration due diligence of counsel, and the novelty and complexity of this case. The failure
 to grant additional time might result in a miscarriage of justice. 18 U.S.C. ' 3161(h)(7)(A) &
 (B).

        Dated this 22nd day of December, 2020.
8:20-cr-00333-BCB-SMB Doc # 38 Filed: 12/22/20 Page 2 of 2 - Page ID # 96




                                       BY THE COURT:

                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
